J-S44031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JAMES WHITE                                :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AMINA SHEPPARD,                            :
                                               :
                       Appellant               :      No. 3576 EDA 2017

                 Appeal from the Judgment Entered June 8, 2017
              in the Court of Common Pleas of Philadelphia County,
                  Civil Division at No(s): 01535 April Term, 2016

BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED SEPTEMBER 20, 2018

       Amina Sheppard (“Sheppard”), pro se, appeals from the Judgment

entered against her, and in favor of James White (“White”), in a quiet title

action. We dismiss the appeal.

       On April 14, 2016, White filed a Complaint, claiming that he had

submitted an application to the Philadelphia Redevelopment Authority (the

“Authority”), to purchase a vacant property located at 2570 Napa Street in

Philadelphia (the “Property”), after continuously making repairs to the

Property over several years.           White asserted that while Sheppard, his

daughter, lived at the Property, she failed to notify him of correspondence

from the Authority requesting him to finalize the transfer, and instead

fraudulently induced the Authority to transfer the Property to her.1

____________________________________________


1The Authority transferred the Property to Sheppard by Deed executed on
August 5, 2015, and recorded on August 11, 2015.
J-S44031-18



       After four failed attempts to serve Sheppard with the Complaint, White

filed a Praecipe to reinstate the Complaint, and Sheppard was ultimately

served, in person, on July 14, 2017. Sheppard did not file a response.

       On February 3, 2017, White filed a Motion for Summary Judgment, and

a brief in support thereof, asserting that Sheppard had failed to respond to

the Complaint, and had failed to file answers to his Request for Admission

within 30 days. Again, Sheppard failed to respond. By Order dated May 8,

2017, the trial court directed that if Sheppard failed to respond to White’s

Motion for Summary Judgment within 30 days of the date of the Order, White

could praecipe for the entry of final judgment in his favor. The trial court also

ordered that upon entry of final judgment, the deed conveying the Property

to Sheppard would be canceled. Receiving no response from Sheppard, White

filed a Praecipe for entry of final judgment on June 8, 2017, and Judgment

was entered the same day. This timely appeal followed.2

       Initially, we observe that appellate briefs must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2101. This Court may quash or dismiss an appeal if the appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate
____________________________________________


2 White filed a Motion to quash the appeal, arguing that Sheppard’s Notice of
Appeal, filed July 7, 2017, was untimely. This Court denied the Motion,
without prejudice to White’s right to raise the issue in his appellate brief.
White raises his argument again on appeal. Because the final Judgment was
not entered in this matter until June 8, 2017, we conclude that the appeal is
timely. See Raheem v. Univ. of the Arts, 872 A.2d 1232, 1234 n.2 (Pa.
Super. 2005) (stating that “[a]ppeals to this Court are usually permitted only
after entry of a final judgment.”).

                                           -2-
J-S44031-18



Procedure.    In re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010).

Sheppard’s pro se brief, which she styled as an Affidavit, does not meet the

following requirements:    Pa.R.A.P. 2111(a)(1) (statement of jurisdiction);

Pa.R.A.P. 2111(a)(2) and 2115(a) (order in question); Pa.R.A.P. 2111(a)(3)

statement of both the scope of review and standard of review); Pa.R.A.P.

2111(a)(5) (statement of the case); and Pa.R.A.P. 2111(a)(6) and 2118

(summary of the argument). Further, Sheppard’s brief is entirely devoid of

any argument in relation to her claims.       See Pa.R.A.P. 2119. Instead,

Sheppard merely presents four questions, which fail to provide this Court with

a clear understanding of precisely what issues are before us on appeal, and a

vague “declaration” that the trial court’s Judgment was in error.

      We recognize that Sheppard is proceeding pro se in this matter.

However, “pro se status confers no special benefit upon the appellant. To the

contrary, any person choosing to represent himself in a legal proceeding must,

to a reasonable extent, assume that his lack of expertise and legal training

will be his undoing.”   In re Ullman, 995 A.2d at 1211-12.       While we are

willing to allow some leeway to pro se litigants, we will not act as Sheppard’s

appellate counsel and create legal theories for her. Because Sheppard fails to

make any coherent legal arguments, and the defects in her brief are

substantial, we are unable to provide a meaningful review of her claims.

Accordingly, we dismiss the appeal.

      Appeal dismissed.




                                      -3-
J-S44031-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/18




                          -4-